Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 1-3, 5-9, 11-14, 16-18 & 25) and species election of SEQ ID NO: 15 (signal sequence) & SEQ ID NO: 16 (Linker sequence) all without traverse in the reply filed on 12/21/21 is acknowledged.  
2.	Claims withdrawn:
Claims 20, 22-23 & 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 	
3.					Priority
Applicant’s claim for domestic priority (Provisional Application 62648243, filed 03/26/2018) under 35 U.S.C. 119(e), is acknowledged.  
4. 					Drawings
The drawing filed on 9/24/20 is acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	Claim 25 depends on non-elected claim 22 and is objected to. Correction to proper dependency is required.
7.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-3, 5-9, 11-14, 16-18 & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1-3, 5-9, 11-14, 16-18 & 25 are directed to the following genus claims:
1. (Original) A chimeric polypeptide having alpha-amylase activity, the chimeric polypeptide comprising a polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety.  
2. (Original) The chimeric polypeptide of claim 1, wherein the polypeptide having AA is from a Bacillus sp. alpha-amylase, a variant thereof, or a fragment thereof.  
3. (Original) The chimeric polypeptide of claim 2, wherein the polypeptide having AA is from a Bacillus amyloliquefaciens alpha-amylase, a variant thereof, or a fragment thereof.  
4. (Cancelled)  
5. (Currently Amended) The chimeric polypeptide of claim 2, wherein the polypeptide having AA has the amino acid sequence of SEQ ID NO: 3 or 12, is a variant of the amino acid sequence of SEQ ID NO: 3 or 12, or is a fragment of the amino acid sequence of SEQ ID NO: 3 or 12.  
6. (Currently Amended) The chimeric polypeptide of claim 5, wherein the SBD moiety has high binding affinity to raw starch.  
7. (Currently Amended) The chimeric polypeptide of claim 6, wherein the SBD moiety enhances the activity of the polypeptide having AA on raw starch when compared to the activity of a polypeptide having AA and lacking the SBD moiety, the variant thereof or the fragment thereof.  
8. (Currently Amended) The chimeric polypeptide of claim 1, wherein the SBD moiety is derived from a glucoamylase enzyme, a variant thereof, or a fragment thereof.  
9. (Original) The chimeric polypeptide of claim 8, wherein the SBD moiety is derived from an Aspergillus sp. glucoamylase, a variant thereof, or a fragment thereof.  
10. (Cancelled)  
11. (Currently Amended) The chimeric polypeptide of claim 9, wherein the SBD moiety has the amino acid sequence of SEQ ID NO: 7, is a variant of the amino acid sequence of SEQ ID NO: 7, or is a fragment of the amino acid sequence of SEQ ID NO: 7.  
12. (Currently Amended) The chimeric polypeptide of claim 1, wherein the chimeric polypeptide comprises the amino acid sequence of SEQ ID NO: 8, is a variant of the amino acid sequence of SEQ ID NO: 8, or is a fragment of the amino acid sequence of SEQ ID NO: 8.  
13. (Currently Amended) The chimeric polypeptide of claim 1, further comprising a signal sequence (SS) attached to the amino terminus of the chimeric polypeptide.  

15. (Cancelled)  
16. (Currently Amended) The chimeric polypeptide of claim 1, further comprising an amino acid linker linking the AA moiety and the SBD moiety.  
17. (Original) The chimeric polypeptide of claim 16, wherein the amino acid linker comprises one or more glycine residues and/or serine residues.  
18. (Original) The chimeric polypeptide of claim 16, wherein the amino acid linker has the amino acid sequence of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, or 24; is a variant of the amino acid sequence of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, or 24; or is a fragment of the amino acid sequence of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, or 24.  
19. (Cancelled)  
24. (Cancelled) 
25. (Currently Amended) A purified, isolated and/or recombinant chimeric polypeptide obtained from the recombinant host cell of claim 22.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a single recombinant chimeric construct comprising a chimeric polypeptide of SEQ ID NO: 5 or 8 and having alpha-amylase 
The specification does not contain any disclosure or description of the structure and function of a construct of any chimeric polypeptide having alpha-amylase activity, the chimeric polypeptide comprising a polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety, wherein the alpha-amylase and starch binding domain (SBD) moiety are obtained from any source and further modify it to include variants, fragments and derivatives with no description of the resulting structure (DNA or protein) and the associated activity.
The single species disclosed from Bacillus species (see Figure 1) is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of chimeric polypeptide having alpha-amylase activity, the chimeric polypeptide comprising a polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between the altered structures of the chimeric polypeptide construct comprising the sequences of SEQ ID NO: 5 or 8; or the chimeric polypeptide(s) obtained from Bacillus sp. alpha-amylase or the sequences of SEQ ID Nos. 3, 7, 8 or 12, or variant thereof, or a fragment thereof or derivatives thereof.
Those of ordinary skill in the art would not be able to identify without further testing what specific portions of the sequences are required for one skill in the art to obtain the chimeric polypeptide having alpha-amylase activity, the desired chimeric polypeptide comprising 
The genus of chimeric polypeptides comprises many different proteins, wherein individual proteins may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching or description regarding how the sequence can be varied and still result in a chimeric polypeptide with the desired activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 5 or 8 (the chimeric polypeptide or the encoding DNA) as representative of chimeric polypeptide comprising a polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
8.	Claim Rejections - 35 USC § 112, first paragraph (Enablement)
Claims 1-3, 5-9, 11-14, 16-18 & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 1-3, 5-9, 11-14, 16-18 & 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a recombinant chimeric construct comprising the chimeric polypeptide of SEQ ID NO: 5 or 8 wherein the chimeric polypeptide has alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety, does not reasonably provide enablement for any chimeric polypeptide having alpha-amylase activity, the chimeric polypeptide comprising a polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety, wherein the alpha-amylase and starch binding domain variants, fragments and derivatives with no description of the resulting structure (DNA or protein) and the associated activity. There is no limit to the extent of the proposed modifications. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  

	The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of chimeric polypeptides broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass all modifications of any polypeptide having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety by modifying the DNA to have a sequence of SEQ ID NO: 3, 7,8, 12 or a derivative/variant derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety, or fragment of any size, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety; (B) the general tolerance of alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including chimeric polypeptides having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety with an enormous number of In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the numerous chimeric polypeptides having alpha-amylase activity (AA) associated with a starch binding domain (SBD) moiety is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-14, 16-18 & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juge et al. (2006), "The activity of barley alpha-amylase on starch granules is enhanced by fusion of a starch binding domain from Aspergillus niger glucoamylase", BIOCHIMICA ET BIOPHYSICA ACTA (BBA) - PROTEINS & PROTEOMICS, ELSEVIER, NETHERLANDS, vol. 1764, no. 2, 1 February 2006 (2006-02-01), pages 275-284. Cited in IDS filed 9/24/20.
Juge et al.  teach a chimeric polypeptide comprising a polypeptide having alpha amylase activity linked via a linker to a starch binding domain from A. niger. The polynucleotide encoding said polypeptide has been cloned into a vector and expressed in A. niger and further purified. The purified polypeptide has been successfully used in a method for the liquefaction of corn raw starch (the whole document). 
variants, fragments and derivatives with no description of the resulting structure (DNA or protein) and the associated activity. There is no limit to the extent of the proposed modifications.
The abstract of the document is provided below.
High affinity for starch granules of certain amylolytic enzymes is mediated by a separate starch binding domain (SBD). In Aspergillus niger glucoamylase (GA-I), a 70 amino acid O-glycosylated peptide linker connects SBD with the catalytic domain. A gene was constructed to encode barley α-amylase 1 (AMY1) fused C-terminally to this SBD via a 37 residue GA-I linker segment. AMY1-SBD was expressed in A. niger, secreted using the AMY1 signal sequence at 25 mg × L−1 and purified in 50% yield. AMY1-SBD contained 23% carbohydrate and consisted of correctly N-terminally processed multiple forms of isoelectric points in the range 4.1–5.2. Activity and apparent affinity of AMY1-SBD (50 nM) for barley starch granules of 0.034 U × nmol−1 and Kd=0.13 mg × mL−1, respectively, were both improved with respect to the values 0.015 U × nmol−1 and 0.67 mg × mL−1 for rAMY1 (recombinant AMY1 produced in A. niger). AMY1-SBD showed a 2-fold increased activity for soluble starch at low (0.5%) but not at high (1%) concentration. AMY1-SBD hydrolysed amylose DP440 with an increased degree of multiple attack of 3 compared to 1.9 for rAMY1. Remarkably, at low concentration (2 nM), AMY1-SBD hydrolysed barley starch granules 15-fold faster than rAMY1, while higher amounts of AMY-SBD caused molecular overcrowding of the starch granule surface.
10.	IDS filed 9/24/20 is acknowledged. A signed copy is provided with this Office Action. US-20090320831-A1 is cited out of interest but is not used in any art rejection.
11.	No claim is allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940